            Case 1:20-cv-06434-RA Document 15 Filed 08/28/20 Page 1 of 2


                                                                 USDC-SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC#:
-----------------------------------------------------X           DATE FILED: 8/28/2020
SEAWOLF TANKERS INC. and                             :
HEIDMAR INC.,                                        :
                                                     :
                           Plaintiffs,               :
                                                     :
         - against -                                 :
                                                     :
RIDGEBURY KILO LLC,                                  :   No. 20-cv-6434 (RA)
                                                     :
                           Defendant,                :       ORDER
                                                     :
DNB BANK ASA, RV4 FLEET                              :
FINANCE LLC and RIDGEBURY V4                         :
INVESTMENTS LLC,                                     :
                                                     :
                           Garnishees.               :
-----------------------------------------------------X

RONNIE ABRAMS, United States District Judge:

        On August 17, 2020, the Court issued an Order directing the Clerk of Court to issue Process

of Maritime Attachment and Garnishment, Dkt. 10, and an Order appointing a special process server

pursuant to Federal Rule of Civil Procedure 4(c), Dkt. 9. The Court provided that “following initial

service by the U.S. Marshal, or other designated process server, upon the above garnishee(s) . . .

supplemental service of the Process of Maritime Attachment and Garnishment, as well as this

Order, may be made by way of facsimile transmission or other verifiable electronic means,

including e-mail, to any garnishee(s).” Dkt. 10.

        On August 26, 2020, Plaintiffs filed a letter stating:

        [W]e were advised by our process server that due to COVID19 that DNB Bank ASA
        is not currently occupying its offices located at 200 Park Avenue, New York, NY
        10166. As a result, we had our process server proceed with service on DNB Bank
        ASA’s agent for process of service – CT Corporation System. Service was made on
        August 21, 2020 but we have not, as yet, received any response from DNB Bank
        ASA.
            Case 1:20-cv-06434-RA Document 15 Filed 08/28/20 Page 2 of 2




 Dkt. 12. Plaintiffs seek an order authorizing supplemental service on Garnishee DNB Bank ASA via

 email and/or facsimile “[o]ut of an abundance of caution and in order to ensure that process has been

 received by DNB Bank ASA, such that the writ of attachment may be promptly process[ed] and

 serve its intended purpose.” Courts in this district have held that after initial personal service, a party

 may serve process of maritime garnishment and attachment “electronically as well as physically” on

 a garnishee under the Federal Supplemental for Admiralty or Maritime Claims. Navalmar (U.K.)

 Ltd. v. Welspun Gujarat Stahl Rohren, Ltd., 485 F. Supp. 2d 399, 410 (S.D.N.Y. 2007).

 Accordingly, Plaintiffs’ letter motion for authorization of service by electronic mail and facsimile is

 granted, and it is hereby:

         ORDERED that Kevin J. Lennon or any other partner, associate, paralegal or agent of

 Lennon, Murphy & Phillips, LLC, be, and is hereby, appointed, in addition to the United States

 Marshal, to serve the Process of Attachment and Garnishment and the Verified Complaint, together

 with any interrogatories, upon the Garnishee DNB Bank ASA via emails:

 bjorn.hammerstad@dnb.no, ava.vispo@dnb.no. and/or facsimile (212) 681-3900.

 SO ORDERED.

Dated:     August 28, 2020
           New York, New York



                                                     Ronnie Abrams
                                                     United States District Judge




                                                          2
